IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


EX REL ANNA THOMAS ET AL BY                   : No. 23 MM 2020
MICHAEL JOHN LEIDEN, APPLICANT,               :
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
BRUCE HANES, CLERK OF THE                     :
ORPHANS COURT, MONTGOMERY                     :
COUNTY, AND JUDGE CHERYL LYNN                 :
AUSTIN, JUDGE LOIS MURPHY, 38TH               :
JUDICIAL DISTRICT, ORPHANS COURT              :
DIVISION, COMMON PLEAS COURT,                 :
                                              :
                    Respondents               :


                                      ORDER


PER CURIAM

      AND NOW, this 4th day of May, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.            The

Prothonotary is DIRECTED to strike the judges’ names from the caption.